DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The Patent Office has transferred this application to a different examiner.  Please direct any reply to this Office action to the examiner now identified on the cover sheet.
This is the second Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 03 January 2022, Applicant amended claims 10-16 and cancelled claims 17-20.  Claims 1-16 are pending and are considered below.
Priority
The instant application was filed as a CIP of 16/434058 filed 6/6/2019 which is a CIP of 15/604144 filed 5/24/2017.  Earlier filed 15/604144 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for all of the claims of this application.  Specifically, there is no support in ‘144 for the ranges of the ingredients claimed in independent claims 1 and 9 and neither is there support for khaya senegalensis bark extract (claim 2), lactoperoxidase (claims 3 and 10), and glucose oxidase (claims 5 and 14).  Application ‘058 supports the majority of the claims but does not support lactoperoxidase (claims 3 and 10) and glucose oxidase (claims 5 and 14).  Thus the effective filing date of claims 1, 4, 6-9, 11-13 and 15-20 is 6/6/2019 (the filing date of 16/434058) 2/3/2020 (the filing date of the instant application).
Response to Applicant’s Argument re: Priority
The following remarks are provided in response to the argument raised by Applicant on pages 6-8 of the Reply filed 03 January 2022:
Applicant’s claim of benefit recites that the present application is a continuation-in-part of Application No. 16/434,058 (parent application), which is a continuation-in-part of Application No. 15/604,144 (grandparent application).  It is critical to recognize, however, that claims in a continuation-in-part application must be directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application to receive the benefit of the filing date of the parent nonprovisional application.  MPEP § 211.05(I)(B).  
If a claim in a continuation-in-part (CIP) application recites a feature that was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application (16/434,058), but instead was first introduced or adequately supported in the present CIP application, such a claim is entitled only to the filing date of the present CIP application.  Id.  
Similarly, if a claim in a continuation-in-part (CIP) application recites a feature that was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the grandparent nonprovisional application (15/604,144), but instead was first introduced or adequately supported in the parent CIP application (16/434,058), such a claim is entitled only to the filing date of the parent CIP application.  MPEP § 211.05(I)(B) (“If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C.112(a) in order for the later-filed application to be entitled to the benefit of the earliest filing date.”).
With these controlling principles in mind, the examiner now addresses the most relevant claims of the present application, i.e., independent claims 1 and 9:
Claim 1 recites the following limitation: “from 1 weight percent to 5 weight percent glycerin.”  The grandparent application (15/604,144) provides support for a glycerin concentration of 3 wt% (see Figures 7, 8, and 13-16); however, it describes no other glycerin concentration.  Consequently, the grandparent application does not support the glycerin range recited in claim 1.  MPEP § 2163.05(III) (“With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure.”).  
Claims 1 and 9 each recite the following limitation: “from 1 weight percent to 5 weight percent isopropyl myristate.”  The grandparent application (15/604,144) provides support for isopropyl myristate concentrations of 3.00 wt% (Figures 7, 8, 13, 14, and 16), 3.50 wt% (Figure 15), 20.00 wt% (Figure 9), and 29.00 wt% (Figure 12).  It describes no other isopropyl myristate (IPM) concentration.  The low end of the IPM concentration range recited in claims 1 and 9 — “1 weight percent” — extends below the minimum IPM concentration supported by the grandparent application (3.00 wt%).  Consequently, the grandparent application does not support the IPM range recited in claims 1 and 9.  MPEP § 2163.05(III) (quoted supra).  
Claim 1 recites the following limitation: “from 5.76 weight percent to 10 weight percent of at least one of: cetearyl olivate and sorbitan olivate.”  Similarly, claim 9 recites the following limitation: “from 5 weight percent to 10 weight percent of at least one member of the group: cetearyl olivate and sorbitan olivate.”  The grandparent application (15/604,144) provides support for an olivate concentration of 6 wt% (Figures 13-16); however, it describes no other MPEP § 2163.05(III) (quoted supra).  
Claim 1 recites the following limitation: “from 1.5 weight percent to 10 weight percent caprylic, capric triglyceride.”  Similarly, claim 9 recites the following limitation: “from 1 weight percent to 5 weight percent of a caprylic, capric triglyceride.”  The grandparent application (15/604,144) provides support for caprylic, capric triglyceride concentrations of 3.00 wt% (Figures 7, 8, 13 14 and 16) and 3.5 wt% (Figure 15).  It describes no other concentration of caprylic, capric triglyceride.  The minimum caprylic, capric triglyceride concentrations recited respectively in claim 1 (“1.5 weight percent”) and claim 9 (“1 weight percent”) — each lie below the minimum caprylic, capric triglyceride concentration supported by the grandparent application (3.00 wt%).  Conversely, the maximum caprylic, capric triglyceride concentrations recited respectively in claim 1 (“10 weight percent”) and claim 9 (“5 weight percent”) — each lie above the maximum caprylic, capric triglyceride concentration supported by the grandparent application (3.50 wt%).  Consequently, the grandparent application does not support the caprylic, capric triglyceride ranges recited in claims 1 and 9, respectively.  MPEP § 2163.05(III) (quoted supra).  
Claim 1 recites the following limitation: “from 1 weight percent to 10 weight percent of an alcohol selected from at least one member of the group: stearyl, alcohol and cetyl alcohol.”  The grandparent application (15/604,144) provides support for total cetyl/stearyl alcohol concentrations of 6.50 wt% (Figures 7, 8, and 13-15) and 6.70 wt% (Figure 16).  It describes no other cetyl/stearyl alcohol concentration.  The minimum cetyl/stearyl alcohol concentration recited in claim 1 (“1 weight percent”) lies below the minimum corresponding concentration supported by the grandparent application (6.50 wt%).  Conversely, the maximum cetyl/stearyl alcohol concentration recited in claim 1 (“10 weight percent”) lies above the maximum MPEP § 2163.05(III) (quoted supra).  
Claim 9 recites the following limitation: “from 0.1 weight percent to 1 weight percent of glyceryl caprylate.”  The grandparent application (15/604,144) provides support for a glyceryl caprylate concentration of 0.3 wt% (Figures 13-16); however, it describes no other glyceryl caprylate concentration.  Consequently, the grandparent application does not support the glyceryl caprylate range recited in claim 9.  MPEP § 2163.05(III) (quoted supra).  
Claim 9 recites the following limitation: “from 1 weight percent to 10 weight percent arnica.”  The grandparent application (15/604,144) provides support for the following arnica concentrations:  0.5 – 5 wt% (Specification at page 5, line 19), 1 – 5 wt% (Specification at pages 7-8, bridging sentence), 3 wt% (Specification at page 13, line 10), 4 wt% (Specification at page 14, line 18), and 2 wt% (Specification at page 21, lines 12-13).  Additionally, Figures 5 and 15 support an arnica concentration of 2 wt%, and Figures 7 and 14 support an arnica concentration of 5 wt%.  The maximum arnica concentration recited in claim 9 (“10 weight percent”) lies above the maximum corresponding concentration supported by the grandparent application (5 wt%).  Consequently, the grandparent application does not support the arnica range recited in claim 9.  MPEP § 2163.05(III) (quoted supra).  
On the basis of the foregoing observations, the examiner maintains the Patent Office’s position that claims 1 and 9 are not entitled to the benefit of the filing date of the grandparent application (15/604,144).  The primary reference applied in the previous Office action — i.e., Levine (WO 2017/201624 A1) — published on 30 November 2017, which is more than one year before the Levine qualifies as prior art under 35 U.S.C. 102(a)(1) and no exception is available under 35 U.S.C. 102(b)(1).
To the extent that Applicant has argued that Levine must be disqualified as prior art because it anticipates claims 1 and 9, the examiner notes that the analysis required under 35 U.S.C. 102 differs significantly from the analysis required under 35 U.S.C. 112(a).  In other words, those analyses are not congruent.  This is exemplified by comparing the following two sections of the MPEP: § 2131.03(I) (a specific example in the prior art which is within a claimed range anticipates the range) and § 2163.05(III) (quoted supra).
*     *     *
Status of the Rejections
The rejection of claims 10-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite is withdrawn in view of Applicant’s claim amendments.  The examiner appreciates Applicant’s effort to advance prosecution.
The rejection of claims 17-20 under 35 U.S.C. 101 on the basis of statutory double patenting is withdrawn in view of Applicant’s cancellation of those claims.  The examiner appreciates Applicant’s effort to advance prosecution.
The rejection of claims 1, 4, 6-9, 11-13, and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Levine (WO 2017/201624 A1) is maintained.  Applicant’s argument that Levine fails to qualify as prior art is not persuasive, as explained above in paragraphs 7-20 of this Office action.  
The rejection of claims 1-2, 4, 6-9, 11-13, and 15-16 under 35 U.S.C. 103 as being unpatentable over Levine (WO 2017/201624 A1) in view of Andre et al. (FR 3049859) is maintained
The rejection of claims 1, 3-5, 6-9, and 11-16 under 35 U.S.C. 103 as being unpatentable over Levine (WO 2017/201624 A1) in view of Taft (US 2015/0064213) is maintained.
Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6-9, 11-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (WO 2017/201624 A1).
Levine teaches a liposomal formulation that anticipates the above listed claims.  The amount of glutathione, water, glycerin, etc. in Formula 15 falls within the ranges set forth in the claims.  See Formula 15 of Figure 14, pasted on the next page for convenience.  See also the discussion of this formulation in paragraphs 152-162.  The liposomal cream is noted as being useful for post-surgical scarring on skin.  Nothing is present that would prevent its use as a general face or body formulation as set forth in the preambles of instant independent claims 1 and 9 respectively.  The transdermal patch limitations for claims 7-8 and 15-16 are taught in paragraphs 46-49.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (WO 2017/201624 A1) in view of Andre et al. (FR 3049859).
The teachings of Levine are set forth in the above 102 rejection and are incorporated herein.  Levine in Formulation 15 teaches a composition that anticipates claims 1, 4, 6-9, 11-13 and 15-16, but fails to teach the inclusion of khaya senegalenis bark extract from 1-5 wt. % as required by claim 2.
Andre et al. teach the cosmetic use of knaya senegalensis bark extract and the benefits of this extract which include improved skin firmness and elasticity and smoother skin appearance among others (see abstract).  Typical amounts of the extract for use in cosmetic compositions ranges from 1.10% to 10% or more preferably from 1.1-3% by weight (p. 16 lines 18-22 of the original document).  This preferred range falls within the claimed range of 1-5 wt.%.  In the preceding paragraph Andre et al. teach that dilution of the extract in water and glycerin leads to easy production of cosmetic compositions.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included 1.10-3wt.% khaya senegalensis bark extract into the skin composition of Levine with a reasonable expectation that a composition also having skin benefits would result.  One would have been motivated to do so because khaya senegalensis bark extract is known to have numerous skin benefit properties.  Should one desire skin firming effects, for example, one would add khaya senegalensis bark extract.  There is a reasonable expectation of success given the fact that Andre et al. teach that khaya senegalensis bark extract is easily formed by diluting prima facie obviousness determination.  See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07.  It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II).
Claims 1, 3-5, 6-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (WO 2017/201624 A1) in view of Taft (US 2015/0064213).
The teachings of Levine are set forth in the above 102 rejection and are incorporated herein.  Levine in Formulation 15 teaches a composition that anticipates claims 1, 4, 6-9, 11-13 and 15-16, but fails to teach the inclusion lactoperoxidase and/or glucose oxidase as required by claims 3, 5, 10 and 14.
Taft teaches skin benefit compositions that are useful for treating scars, among other things ([0013]-[0014]) that contain ingredients to improve the shelf-life of the composition ([0016]).  Preferably the shelf life enhancer is present in an amount preferably from about 0.1-20 wt.% ([0017]) and is preferably an enzyme selected from a peroxidase and an oxidase or a combination thereof ([0018]).  Exemplified is a mixture of lactoperoxidase and glucose oxidase (Table 4).  The amount utilized in the example is lower than the amounts instantly claimed, however, more generally, Taft teaches that the enzyme component be used from 0.5-10 wt.%, which is a range that overlaps the ranges of claims 3, 5, 10 and 14.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included from 0.5-10 wt.% of a lactoperoxidase/glucose oxidase shelf-life enhancer to the composition of Levine with a reasonable expectation that doing so would lead to improved longevity of the resulting composition.  One would have been motivated to do so in order to arrive at a composition having better shelf-life.  Both Levine and Taft are in the same field of endeavor-skin care and more specifically scar treatment.  Taft recognizes that it is important to improve the shelf-life of cosmetics and teaches the combination of lactoperoxidase and glucose oxidase is one means of doing so.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07.  It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II).  

Conclusion
Claims 1-16 are rejected.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/P.A./
15 January 2022



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611